Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	The terminal disclaimer filed November 24, 2021 has been approved.

Authorization for this examiner’s amendment was given in an interview with Mr. Christopher Brown on December 3, 2021.

The application has been amended as follows: 

	In the specification:
-	Page 1, after the Title, insert --Background--.
-	Page 3, line 9, insert --Summary--.
-	Page 3, line 30, delete “MgCl2.4H2O” and insert --MgCl2.4H2O--.
-	Page 3, line 34, delete “MgCl2.4H2O.hydrate” and insert --MgCl2.4H2O.hydrate--.
-	Page 4, line 8, insert --Brief Description of the Drawings--.
-	Page 4, line 21, insert --Detailed Description--.
2.4H2O--.
-	Page 5, lines 22 and 24, delete “MgCl2.4H2O” and insert --MgCl2.4H2O--.
-	Page 5, line 35, delete “H2O” and insert --H2O--.
-	Page 7, line 15, delete “CO2” and insert --CO2--.
-	Page 9, line 8, delete “rector” and insert --“reactor”--.
-	Page 10, lines 21, 23, and 27, delete “MgCl2.4H2O” and insert --MgCl2.4H2O--.
-	Page 12, line 35, delete “MgCl2.4H2O” and insert --MgCl2.4H2O--.
-	Page 14, line 7, delete “CO2” and insert --CO2--.
-	Page 15, line 14, delete “MgCl2.4H2O” and insert --MgCl2.4H2O--.
-	Page 23, line 23, delete “MgCl2” and insert --MgCl2--.

	In the claims:
Claim 15 (currently amended): The method according to claim 12, wherein the acidification comprises either bringing the magnesium carboxylate in solidand/or dissolved form into contact with an aqueous HCl solution or bringing a magnesium carboxylate solution or suspension into contact with HCl gas.

Claim 20 (currently amended): The method according to claim 17, wherein the acidification comprises either bringing the magnesium carboxylate in solidand/or dissolved form into contact with an aqueous HCl solution or bringing a magnesium carboxylate solution or suspension into contact with HCl gas.

Claim 28 (currently amended): The method according to claim 25, wherein the acidification comprises either bringing the magnesium carboxylate in solidand/or dissolved form into contact with an aqueous HCl solution or bringing a magnesium carboxylate solution or suspension into contact with HCl gas.

Claim 33 (currently amended): The method according to claim 30, wherein the acidification comprises either bringing the magnesium carboxylate in solidand/or dissolved form into contact with an aqueous HCl solution or bringing a magnesium carboxylate solution or suspension into contact with HCl gas.


The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest the thermohydrolysis of a magnesium chloride compound that comprises at least 50 wt% of magnesium chloride tetrahydrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356. The examiner can normally be reached Mon, Thurs and Fri 6:30 AM -3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        December 4, 2021